Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158359                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158359
                                                                    COA: 343889
                                                                    Van Buren CC: 2013-018710-FH
  ERIC JERALD CORNELL,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 10, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
           t0325
                                                                               Clerk